EXHIBIT 10.2




HEPALIFE TECHNOLOGIES, INC.




NONSTATUTORY STOCK OPTION AGREEMENT




THIS NONSTATUTORY STOCK OPTION AGREEMENT (“Agreement”) is made and entered into
as of the date set forth below, by and between HepaLife Technologies, Inc., a
Florida corporation (the “Company”), and the following employee of the Company
(“Optionee”):




In consideration of the covenants herein set forth, the parties hereto agree as
follows:




1.

Option Information.

(a)  

Date of Option:

October 1, 2006

(b)  

Optionee:

Frank Menzler

(c)  

Number of Shares:

2,250,000

(d)  

Exercise Price:

$0.73




2.  

Acknowledgements.

(a)  

Optionee is an employee of the Company.

(b)  

The Board of Directors (the “Board” which term shall include an authorized
committee of the Board of Directors) and shareholders of the Company have
heretofore adopted a 2001 Incentive Stock Plan (the “Plan”), pursuant to which
this Option is being granted; and

(c)  

The Board has authorized the granting to Optionee of a nonstatutory stock option
(“Option”) to purchase shares of common stock of the Company (“Stock”) upon the
terms and conditions hereinafter stated and pursuant to an exemption from
registration under the Securities Act of 1933, as amended (the “Securities Act”)
provided by Rule 701 thereunder.




3.  

Shares; Price.  

Company hereby grants to Optionee the right to purchase, upon and subject to the
terms and conditions herein stated, the number of shares of Stock set forth in
Section 1(c) above (the “Shares”) for cash (or other consideration as is
authorized under the Plan and acceptable to the Board of Directors of the
Company, in their sole and absolute discretion) at the price per Share set forth
in Section 1(d) above (the “Exercise Price”), such price being not less than
[e.g., 85%] of the fair market value per share of the Shares covered by this
Option as of the date hereof.




4.

Term of Option; Continuation of Service.  This Option shall expire, and all
rights hereunder to purchase the Shares shall terminate 10 years from the date
hereof. This Option shall earlier terminate subject to Sections 7 hereof upon,
and as of the date of, the termination of Optionee’s employment if such
termination occurs prior to the end of such 10 year period. Following the
termination of the Optionee’s employment, if the Optionee continues to serve as
a director of the Company, this Option shall nevertheless be terminated as of
the date of the termination of  the Optionee’s employment. Nothing contained
herein shall confer upon Optionee the right to the continuation of his or her
employment by the Company or to interfere with the right of the Company to
terminate such employment or to increase or decrease the compensation of
Optionee from the rate in existence at the date hereof.




5.

Vesting of Option.  Subject to the provisions of Sections 7 hereof, this Option
shall vest and become exercisable during the term of Optionee’s employment as
follows:




(i) 1,750,000 options shall vest if and when HepaLife or a wholly owned
subsidiary, or any one current or future medical technology, approved by the
Board of Directors is acquired, in whole or in part, or when either HepaLife or
a subsidiary, enters into a strategic collaborative agreement for any one
current or future medical technology, approved by the Board of Directors,
provided that the Company’s Board of Directors has approved, by written
resolution, any such acquisition, sale or agreement;





--------------------------------------------------------------------------------

(ii) 250,000 stock options shall vest upon the filing of human safety trials for
HepaLife’s artificial liver device (or such other Board approved medical
technology) in Europe or the equivalent filing in the US; and

(iii) 250,000 stock options shall vest upon the successful completion of human
safety trials for HepaLife’s artificial liver device (or such other Board
approved medical technology) in Europe or the equivalent safety trial approval
in the US (completion of phase 1).




The installments shall be cumulative (i.e., this option may be exercised, as to
any or all shares covered by an installment, at any time or times after an
installment becomes exercisable and until expiration or termination of this
option).




6.

Exercise.  This Option shall be exercised by delivery to the Company of (a)
written notice of exercise stating the number of Shares being purchased (in
whole shares only) and such other information set forth on the form of Notice of
Exercise attached hereto as Appendix A, (b) a check or cash in the amount of the
Exercise Price of the Shares covered by the notice (or such other consideration
as has been approved by the Board of Directors consistent with the Plan) and (c)
a written investment representation as provided for in Section 12 hereof. This
Option shall not be assignable or transferable, except by will or by the laws of
descent and distribution, and shall be exercisable only by Optionee during his
or her lifetime.




7.

Termination of Employment.  If Optionee shall cease to be employed by the
Company for any reason whatsoever, whether voluntarily or involuntarily,
Optionee, this Option shall terminate as of the date of the termination of such
employment and shall be null and void. No options, including those previously
vested but not exercised, may be exercised after the date of Optionee’s
termination of employment with or by the Company




Unless earlier terminated, all rights under this Option shall terminate in any
event on the expiration date of this Option as defined in Section 4 hereof.







8.

No Rights as Shareholder.  Optionee shall have no rights as a shareholder with
respect to the Shares covered by any installment of this Option until the
effective date of issuance of the Shares following exercise of this Option, and
no adjustment will be made for dividends or other rights for which the record
date is prior to the date such stock certificate or certificates are issued
except as provided in Section 9 hereof.




9.

Recapitalization.  Subject to any required action by the shareholders of the
Company, the number of Shares covered by this Option, and the Exercise Price
thereof, shall be proportionately adjusted for any increase or decrease in the
number of issued shares resulting from a subdivision or consolidation of shares
or the payment of a stock dividend, or any other increase or decrease in the
number of such shares effected without receipt of consideration by the Company;
provided however that the conversion of any convertible securities of the
Company shall not be deemed having been “effected without receipt of
consideration by the Company”.




In the event of a proposed dissolution or liquidation of the Company, a merger
or consolidation in which the Company is not the surviving entity, or a sale of
all or substantially all of the assets or capital stock of the Company
(collectively, a “Reorganization”), unless otherwise provided by the Board, this
Option shall terminate immediately prior to such date as is determined by the
Board, which date shall be no later than the consummation of such
Reorganization. In such event, if the entity which shall be the surviving entity
does not tender to Optionee an offer, for which it has no obligation to do so,
to substitute for any unexercised Option a stock option or capital stock of such
surviving of such surviving entity, as applicable, which on an equitable basis
shall provide the Optionee with substantially the same economic benefit as such
unexercised Option, then the Board may grant to such Optionee, in its sole and
absolute discretion and without obligation, the right for a period commencing
thirty (30) days prior to and ending immediately prior to the date determined by
the Board pursuant hereto for termination of the Option or during the remaining
term of the Option, whichever is the lesser, to exercise any unexpired Option or





--------------------------------------------------------------------------------

Options without regard to the installment provisions of Section 5; provided,
however, that such exercise shall be subject to the consummation of such
Reorganization.




Subject to any required action by the shareholders of the Company, if the
Company shall be the surviving entity in any merger or consolidation, this
Option thereafter shall pertain to and apply to the securities to which a holder
of Shares equal to the Shares subject to this Option would have been entitled by
reason of such merger or consolidation, and the installment provisions of
Section 5 shall continue to apply.




In the event of a change in the shares of the Company as presently constituted,
which is limited to a change of all of its authorized Stock without par value
into the same number of shares of Stock with a par value, the shares resulting
from any such change shall be deemed to be the Shares within the meaning of this
Option.




To the extent that the foregoing adjustments relate to shares or securities of
the Company, such adjustments shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive. Except as hereinbefore
expressly provided, Optionee shall have no rights by reason of any subdivision
or consolidation of shares of Stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class, and the number and price of Shares subject to this Option shall not
be affected by, and no adjustments shall be made by reason of, any dissolution,
liquidation, merger, consolidation or sale of assets or capital stock, or any
issue by the Company of shares of stock of any class or securities convertible
into shares of stock of any class.




The grant of this Option shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes in
its capital or business structure or to merge, consolidate, dissolve or
liquidate or to sell or transfer all or any part of its business or assets.




10.

Taxation upon Exercise of Option.  Optionee understands that, upon exercise of
this Option, Optionee will recognize income, for Federal and state income tax
purposes, in an amount equal to the amount by which the fair market value of the
Shares, determined as of the date of exercise, exceeds the Exercise Price. The
acceptance of the Shares by Optionee shall constitute an agreement by Optionee
to report such income in accordance with then applicable law and to cooperate
with Company in establishing the amount of such income and corresponding
deduction to the Company for its income tax purposes. Withholding for federal or
state income and employment tax purposes will be made, if and as required by
law, from Optionee’s then current compensation, or, if such current compensation
is insufficient to satisfy withholding tax liability, the Company may require
Optionee to make a cash payment to cover such liability as a condition of the
exercise of this Option.




11.

Modification, Extension and Renewal of Options.  The Board or Committee, as
described in the Plan, may modify, extend or renew this Option or accept the
surrender thereof (to the extent not theretofore exercised) and authorize the
granting of a new option in substitution therefore (to the extent not
theretofore exercised), subject at all times to the Plan, the Code and the
corporate securities rules of Florida. Notwithstanding the foregoing provisions
of this Section 11, no modification shall, without the consent of the Optionee,
alter to the Optionee’s detriment or impair any rights of Optionee hereunder.




12.

Investment Intent; Restrictions on Transfer.




(a)  

Optionee represents and agrees that if Optionee exercises this Option in whole
or in part, Optionee will in each case acquire the Shares upon such exercise for
the purpose of investment and not with a view to, or for resale in connection
with, any distribution thereof; and that upon such exercise of this Option in
whole or in part, Optionee shall furnish to the Company a written statement to
such effect, satisfactory to the Company in form and substance. If the Shares
represented by this Option are registered under the Securities Act, either
before or after the exercise of this Option in whole or in part, the Optionee
shall be relieved of the foregoing investment representation and agreement and
shall not be required to furnish the Company with the foregoing written
statement.








--------------------------------------------------------------------------------

(b)  

Optionee further represents that Optionee has had access to the financial
statements or books and records of the Company, has had the opportunity to ask
questions of the Company concerning its business, operations and financial
condition, and to obtain additional information reasonably necessary to verify
the accuracy of such information




(c)  

Unless and until the Shares represented by this Option are registered under the
Securities Act, all certificates representing the Shares and any certificates
subsequently issued in substitution therefor and any certificate for any
securities issued pursuant to any stock split, share reclassification, stock
dividend or other similar capital event shall bear legends in substantially the
following form:




THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE ‘SECURITIES ACT’) OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.




THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN NONSTATUTORY STOCK OPTION AGREEMENT DATED OCTOBER 1, 2006, BETWEEN THE
COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE
SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.




and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company’s transfer agent.




13.

Stand-off Agreement.  Optionee agrees that, in connection with any registration
of the Company’s securities under the Securities Act, and upon the request of
the Company or any underwriter managing an underwritten offering of the
Company’s securities, Optionee shall not sell, short any sale of, loan, grant an
option for, or otherwise dispose of any of the Shares (other than Shares
included in the offering) without the prior written consent of the Company or
such managing underwriter, as applicable, for a period of at least one year
following the effective date of registration of such offering.




14.

 Restriction Upon Transfer.  The Shares may not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated by the
Optionee except as hereinafter provided.




(a)

Repurchase Right on Termination Other Than for Cause. For the purposes of this
Section, a “Repurchase Event” shall mean an occurrence of one of (i) termination
of Optionee’s employment by the Company, voluntary or involuntary and with or
without cause; (ii) retirement or death of Optionee; (iii) bankruptcy of
Optionee, which shall be deemed to have occurred as of the date on which a
voluntary or involuntary petition in bankruptcy is filed with a court of
competent jurisdiction; (iv) dissolution of the marriage of Optionee, to the
extent that any of the Shares are allocated as the sole and separate property of
Optionee’s spouse pursuant thereto (in which case, this Section shall only apply
to the Shares so affected); or (v) any attempted transfer by the Optionee of
Shares, or any interest therein, in violation of this Agreement. Upon the
occurrence of a Repurchase Event, the Company shall have the right (but not an
obligation) to repurchase all or any portion of the Shares of Optionee at a
price equal to the fair value of the Shares as of the date of the Repurchase
Event.




(b)

Repurchase Right on Termination for Cause. In the event Optionee’s employment is
terminated by the Company “for cause”, then the Company shall have the right
(but not an obligation) to repurchase Shares of Optionee at a price equal to the
Exercise Price. Such right of the Company to





--------------------------------------------------------------------------------

repurchase Shares shall apply to 100% of the Shares for one (1) year from the
date of this Agreement; and shall thereafter lapse at the rate of twenty percent
(20%) of the Shares on each anniversary of the date of this Agreement. In
addition, the Company shall have the right, in the sole discretion of the Board
and without obligation, to repurchase upon termination for cause all or any
portion of the Shares of Optionee, at a price equal to the fair value of the
Shares as of the date of termination, which right is not subject to the
foregoing lapsing of rights. In the event the Company elects to repurchase the
Shares, the stock certificates representing the same shall forthwith be returned
to the Company for cancellation.




(c)

Exercise of Repurchase Right. Any Repurchase Right under Paragraphs 14(a) or
14(b) shall be exercised by giving notice of exercise as provided herein to
Optionee or the estate of Optionee, as applicable. Such right shall be
exercised, and the repurchase price thereunder shall be paid, by the Company
within a ninety (90) day period beginning on the date of notice to the Company
of the occurrence of such Repurchase Event (except in the case of termination of
employment or retirement, where such option period shall begin upon the
occurrence of the Repurchase Event). Such repurchase price shall be payable only
in the form of cash (including a check drafted on immediately available funds)
or cancellation of purchase money indebtedness of the Optionee for the Shares.
If the Company can not purchase all such Shares because it is unable to meet the
financial tests set forth in the Florida corporation law, the Company shall have
the right to purchase as many Shares as it is permitted to purchase under such
sections. Any Shares not purchased by the Company hereunder shall no longer be
subject to the provisions of this Section 14.




(d)  

Right of First Refusal. In the event Optionee desires to transfer any Shares
during his or her lifetime, Optionee shall first offer to sell such Shares to
the Company. Optionee shall deliver to the Company written notice of the
intended sale, such notice to specify the number of Shares to be sold, the
proposed purchase price and terms of payment, and grant the Company an option
for a period of thirty days following receipt of such notice to purchase the
offered Shares upon the same terms and conditions. To exercise such option, the
Company shall give notice of that fact to Optionee within the thirty (30) day
notice period and agree to pay the purchase price in the manner provided in the
notice. If the Company does not purchase all of the Shares so offered during
foregoing option period, Optionee shall be under no obligation to sell any of
the offered Shares to the Company, but may dispose of such Shares in any lawful
manner during a period of one hundred and eighty (180) days following the end of
such notice period, except that Optionee shall not sell any such Shares to any
other person at a lower price or upon more favorable terms than those offered to
the Company.




(e)

Acceptance of Restrictions. Acceptance of the Shares shall constitute the
Optionee’s agreement to such restrictions and the legending of his certificates
with respect thereto. Notwithstanding such restrictions, however, so long as the
Optionee is the holder of the Shares, or any portion thereof, he shall be
entitled to receive all dividends declared on and to vote the Shares and to all
other rights of a shareholder with respect thereto.




(f)  

Permitted Transfers. Notwithstanding any provisions in this Section 14 to the
contrary, the Optionee may transfer Shares subject to this Agreement to his or
her parents, spouse, children, or grandchildren, or a trust for the benefit of
the Optionee or any such transferee(s); provided, that such permitted
transferee(s) shall hold the Shares subject to all the provisions of this
Agreement (all references to the Optionee herein shall in such cases refer
mutatis mutandis to the permitted transferee, except in the case of clause (iv)
of Section 14(a) wherein the permitted transfer shall be deemed to be
rescinded); and provided further, that notwithstanding any other provisions in
this Agreement, a permitted transferee may not, in turn, make permitted
transfers without the written consent of the Optionee and the Company.




(g)  

Release of Restrictions on Shares. All other restrictions under this Section 14
shall terminate five (5) years following the date of this Agreement, or when the
Company’s securities are publicly traded, whichever occurs earlier.




15.  

Notices.  Any notice required to be given pursuant to this Option or the Plan
shall be in writing and shall be deemed to be delivered upon receipt or, in the
case of notices by the Company, five (5)





--------------------------------------------------------------------------------

days after deposit in the U.S. mail, postage prepaid, addressed to Optionee at
the address last provided by Optionee for his or her employee records.




16.

Agreement Subject to Plan; Applicable Law.  This Option is made pursuant to the
Plan and shall be interpreted to comply therewith. A copy of such Plan is
available to Optionee, at no charge, at the principal office of the Company. Any
provision of this Option inconsistent with the Plan shall be considered void and
replaced with the applicable provision of the Plan. This Option has been
granted, executed and delivered in the State of Florida, and the interpretation
and enforcement shall be governed by the laws thereof and subject to the
exclusive jurisdiction of the courts therein.




17.

 For purposes of this Option a termination of employment for "for cause" occurs
if  the Optionee’s employment is terminated for any of the following reasons:




(i) theft, dishonesty, or falsification of any employment or Company records;




(ii) improper disclosure of the Company’s confidential or proprietary
information;




(iii) any intentional act by the Optionee which has a material detrimental
effect on the Company’s reputation or business;




(v) the Optionee’s failure or inability to perform any reasonable assigned
duties after written notice from the Company of, and a reasonable opportunity to
cure, such failure or inability; and




(vi) any material breach by the Optionee of an agreement, including this Option,
between the Company and the Optionee,  which breach is not cured within 10 days
following written notice of such breach from the Company.







IN WITNESS WHEREOF, the parties hereto have executed this Option as of the date
first above written.




HepaLife Technologies, Inc.




By: ________________________________

Harmel S. Rayat, Chief Financial Officer and Authorized Signatory




____________________________________

Frank Menzler, Optionee







(one of the following, as appropriate, shall be signed)







I certify that as of the date

By his or her signature, the

hereof I am unmarried

spouse of Optionee hereby agrees

to be bound by the provisions of

the foregoing NONSTATUTORY STOCK

OPTION AGREEMENT




____________________________

________________________________

Optionee

Spouse of Optionee





--------------------------------------------------------------------------------

Appendix A




NOTICE OF EXERCISE




HepaLife Technologies, Inc.

Suite 216 -1628 West 1st Avenue

Vancouver, BC

V6J 1G1

Attention: Chief Financial Officer







Re:

Nonstatutory Stock Option




Notice is hereby given pursuant to Section 6 of my Nonstatutory Stock Option
Agreement that I elect to purchase the number of shares set forth below at the
exercise price set forth in my option agreement:




Nonstatutory Stock Option Agreement dated: ____________




Number of shares being purchased: ____________




Exercise Price: $____________




A check in the amount of the aggregate price of the shares being purchased is
attached.




I hereby confirm that such shares are being acquired by me for my own account
for investment purposes, and not with a view to, or for resale in connection
with, any distribution thereof. I will not sell or dispose of my Shares in
violation of the Securities Act of 1933, as amended, or any applicable federal
or state securities laws.




I understand that the certificate representing the Option Shares will bear a
restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Option Shares.




Further, I understand that, as a result of this exercise of rights, I will
recognize income in an amount equal to the amount by which the fair market value
of the Shares exceeds the exercise price. I agree to report such income in
accordance with then applicable law and to cooperate with Company in
establishing the withholding and corresponding deduction to the Company for its
income tax purposes.




I agree to provide to the Company such additional documents or information as
may be required pursuant to the Company’s 2001 Incentive Stock Plan.




_______________________________

(signature)




_______________________________

(print name of Optionee)






